Citation Nr: 0928338	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-21 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1952 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability, to include as 
secondary to a service-connected left knee disability.  In 
August 2008, the Veteran testified before the Board at a 
hearing that was held at the RO.  In October 2008, the Board 
remanded the claim for additional development. 

As stated in the October 2008 remand, a June 2007 statement 
accompanying the Veteran's formal appeal appears to have 
raised a claim for entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, as a result 
of alleged VA negligence in postponing the veteran's 
scheduled knee replacement surgery on two occasions.  As the 
RO has not adjudicated this matter, it is not properly before 
the Board and is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's low back disability first manifested many years 
after his separation from service and is not related to his 
service or to any incident therein, including his service-
connected left knee disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the Veteran's active service, and is not proximately due to 
or the result of his service-connected left knee disability.  
38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

The Veteran contends that his low back disability (multi-
level degenerative disc disease) is related to his service.  
Alternatively, he contends that his low back disability is 
related to his service-connected left knee disability, which 
causes him to have an unsteady gait and associated knee and 
back pain.

The Veteran's service medical records reflect that in 
September 1952, he complained of sacroiliac pain and numbness 
on the left side on activity.  Physical examination revealed 
tenderness over the posterior wing of the ilium, but was 
otherwise negative.  He underwent physical therapy and 
received a profile for the condition.  The remainder of 
records are negative for any complaints, diagnosis, or 
treatment for any low back condition.  As there was no 
evidence demonstrating that a low back disability was 
diagnosed in service, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of a low 
back disability on a direct basis.  38 C.F.R. § 3.303(b).  

The Veteran was service-connected for his left knee 
disability in June 1955.  Since that time, he has undergone 
periodic left knee VA examinations, specifically in the late 
1980's and multiple times in the 1990's.  Those examination 
reports do not reflect complaints of low back pain related to 
the left knee condition.  His gait was noted to be normal 
until March 2002, when he walked with a limp.  

The first post-service treatment record evidencing a low back 
disability is a January 2000 VA treatment record.  At that 
time, the Veteran reported that he had been experiencing low 
back pain for about one year.  VA and private treatment 
records dated until August 2006 reflect complaints of low 
back in November 2000, April 2002, and July 2002.  In July 
2002, he reported that the back pain had been present for a 
couple of months.  He could not recall a specific injury to 
his low back.  An October 2003 X-ray revealed multi-level 
degenerative disc disease of the spine.  In July 2003, he was 
issued a wheeled walker for support.  In April 2005, he 
reported that the back pain radiated into his lower 
extremities.  

On November 2005 VA examination, the Veteran denied having 
injured his low back and confirmed that the pain had begun 
within the previous four years.  He had flare-ups upon 
bending or lifting.  Due to balance problems and left knee 
pain, he used a wheelchair and a walker.  He had many 
problems ambulating, which the examiner attributed to in part 
to his low back problems, but also to his many other health 
problems and conditions.  After physically examining the 
Veteran and reviewing his claims file, the examiner felt that 
the Veteran's low back disability was not related to his 
service, as his service medical records did not reflect any 
traumatic back injury and his back pain began approximately 
fifty years after service, lessening the probability that the 
current back condition was related to service.  The examiner 
also did not feel that the Veteran's low back condition was 
related to his service-connected left knee injury.  In so 
concluding, the examiner explained that because the Veteran 
had not injured his low back, and because his ambulation was 
mostly by wheelchair, there was no abnormal movement of the 
spine while limping, demonstrating that the back condition 
was not a residual of the knee condition.  Ultimately, the 
examiner concluded that the Veteran's low back condition was 
likely age related. 

In an August 2006 note, the Veteran's VA treating physician 
stated that the Veteran had developed pain in the lumbosacral 
region since he started having knee problems.  The physician 
felt that the low back pain was due to the degenerative joint 
disease of both knees.  Subsequent records reflect that in 
November 2006, the Veteran underwent an epidural to relieve 
low back pain.

At an August 2008 hearing, the Veteran and his wife testified 
that the Veteran's low back pain had begun between seven and 
ten years previously, and that by 2008, his back pain was 
worse than his knee pain.  He used a wheelchair in order to 
leave the home.  

In October 2008, the Board remanded the claim in order to 
better determine the etiology of the Veteran's low back 
condition.  On June 2009 VA examination, the Veteran reported 
that he had continuous aching pain in his low back, without 
radiation into his legs.  He reported that he had had kidney 
stone surgery within the past year, and his wife stated that 
since then, he had not been able to stand up alone.  He had 
progressively required the use of a wheelchair over the 
previous few years.  He required total assistance in 
completing activities of daily living, and spent no more than 
one or two hours a day out of bed.  After physically 
examining the Veteran and reviewing his claims file, the 
examiner concluded that the lack of evidence of a back injury 
in service, as well as the later onset of the disability, 
demonstrated that the Veteran's low back disability was not 
related to his service.    The examiner also concluded that 
the Veteran's low back disability was not related to his 
service-connected left knee disability, despite the August 
2006 physician's opinion.  In so concluding, the examiner 
explained that the Veteran's low back disability and his left 
knee disability were two separate degenerative processes that 
had independently worsened over time.  The examiner felt that 
the later onset of the low back condition in 1999 showed that 
it was not a residual of the left knee disability, which had 
been causing pain for the Veteran for many years.  The 
examiner also felt that the in-service sacriolitis was most 
likely a self-limited problem, as there was no evidence of a 
further recurrence.  

In this case, the first clinical evidence of record of 
complaints or diagnosis of a low back disability is dated in 
2000, approximately 46 years after the Veteran's separation 
from service.  Given the length of time between his 
separation from service and the initial manifestations of a 
low back disability, the Veteran is not entitled to service 
connection for a low back disability on a presumptive basis.  
Additionally, in view of the lengthy period without 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's low back 
disability.  Thus, service connection for a low back 
disability is not warranted on a direct basis.
 
The Veteran, however, mainly contends that his low back 
disability developed as a result of or is aggravated by his 
service-connected left knee disability.

The weight and credibility of a medical opinion must be 
considered in light of all other evidence of record and in 
light of other medical information.  The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusions that the physician reaches.   Guerrieri v. Brown, 
4 Vet. App. 467 (1993).

In this case, the Board assigns more probative value to the 
November 2005 and May 2009 VA opinions finding that the 
Veteran's low back disability was less likely than not 
worsened or permanently aggravated by his service-connected 
left knee disability, rather than the August 2006 private 
physician opinion that the Veteran's low back disability was 
a result of complications of his left knee disability.  
Specifically, both VA examiners found that the Veteran's low 
back disability was a disease process separate from the left 
knee disability:  the November 2005 examiner felt that the 
low back disability was caused by age-related factors, and 
the May 2009 examiner found that the low back disability was 
a degenerative process that had worsened over time, 
independent from the worsening of the left knee disability.  
In that regard, while the August 2006 physician had treated 
the Veteran a number of times for his orthopedic conditions 
and therefore had knowledge of the Veteran's condition, his 
note is unfortunately too vague in nature, as it does not 
address a number of factors, such as the long period of time 
in which the Veteran suffered from a left knee disability but 
did not suffer from a low back disability.  Additionally, the 
physician did not specifically relate the Veteran's low back 
disability with his service-connected left knee disability, 
and instead generally stated that the low back disability was 
related to the Veteran's "knee problems," leaving the link 
between the low back disability and left knee disability 
speculative.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  Finally, the 
November 2005 and May 2009 opinions were based upon a review 
of the entire record, and thus reflects a full, informed 
opinion.  Accordingly, service connection for the Veteran's 
low back disability is not warranted on a secondary basis.  
Additionally, the May 2009 opinion specifically considered 
the August 2006 note and disagreed.

The Board has considered the Veteran's assertions that his 
low back disability is related to his period of active 
service, including his service-connected left knee 
disability.  To the extent that the Veteran ascribes his 
current disorder to his service, however, his opinion is not 
probative or competent.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles); Layno v. 
Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).   However, 
arthritis, as contrasted with symptoms of pain and swelling, 
is not subject to lay diagnosis.   The Veteran can report 
having pain and swelling.  However, those are subjective 
symptoms and the associated disorders are not readily 
identifiable a way that may be observed objectively.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  There are many different 
joint disorders.  The Veteran does not have the medical 
expertise to discern the nature of any current orthopedic 
diagnosis nor does he have the medical expertise to provide 
an opinion regarding the etiology.  In sum, the issue does 
not involve a simple diagnosis.  The Veteran is competent to 
report that he has been told of a diagnosis of a low back 
disability, but he is not competent to provide a medical 
opinion regarding the etiology.

The weight of the credible evidence demonstrates that the 
Veteran's low back disability first manifested many years 
after service and is not related to his active service or to 
any incident therein, including any service-connected 
condition.  Specifically, the preponderance of the evidence 
weighs against a finding that the Veteran's low back 
disability is related to service or is proximately due to, 
the result of, or aggravated by his service-connected left 
knee disability.  As the preponderance of the evidence is 
against the claim for service connection for his low back 
disability, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2005 and March 
2006, a rating decision in April 2006, a statement of the 
case in May 2007, and a supplemental statements of the case 
in July 2008.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decision.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notice 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notice has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the June 2009 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a low back disability, to include as 
secondary to service-connected left knee disability, is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


